DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 8/22/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation

	Claim 5, line 3 describes features in parenthesis.  These terms will be treated as merely examples and not further limiting on the features of the claim.

Claim Objections
Claims 2, 3 are objected to because of the following informalities:  

Claim 2, line 2 “materials fly ash”, should be rewritten, examples of rewording are: “materials: fly ash” or “materials, such as fly ash”.

Claim 3, line 2 “materials olivine” should be re-written, examples of rewording are: “materials: olivine” or “materials, such as olivine”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 3, line 3 describes an “amorphous powder”.  Amorphous powder is unclear because it does not describe what the amorphous powder is.  Particularly, it is unclear what the amorphous powder is made of.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 5, 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US Pat.: 7785492).
	As to Claims 1, 2, 4 and 5, Jang describes a process for exfoliating a layered material to produce nanoscaled platelets (col. 3, lines 61-63).  The layered material is placed into an inter-calation chamber where a gaseous material is fed into the chamber at heated temperature and pressure (col. 3, lines 64-67) by a gas flow (col. 7, lines 17-18).  The gas species penetrates the interstitial space between the layers of the layered material forming a gas-intercalated layered material (col. 4, lines 1-3).  Jang explains that the layered material can be graphite, carbon (col. 7, lines 25-27).  The gaseous material can be oxygen or a non-reactive species, such as a noble gas (abstract, col. 10, lines 37, 38, 40).  The combination is a mixture (Claim 19) and can be agitated by either milling, sonication (col. 12, line 30), ultrasonic treatment (col. 13, lines 6-7) or stirring (col. 13, line 42-43). These are all means of mechanical agitation.  In one example, the reference describes placing the compounds in a chamber, heating and pressurizing the mixture (example 1) followed by agitation in the chamber (examples 4 and 5).  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the reaction chamber can be considered a mechanical agitation unit.
The pressure applied in the chamber is greater than 1atm (col. 5, line 57).

As to Claim 2, Jiang teaches use of graphite (Claims 1 and 14).

As to Claim 6, Jiang teaches that the process can include a catalyst (example 3, col. 12, line 12).

	As to Claims 8 and 9, Jiang teaches that in the prior art the clay is intercalated by acids, such as H2So4 and HNO3 (col. 10, lines 50-55).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that to add known intercalation elements, such as acids because they are known in the prior art of Jiang.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 1 above, and further in view of Tanaka (US Pub.: 2013/0123415).
Jiang describes use of a number of carbon-based materials for intercalation (col. 7, lines 25-29), but does not describe those carbon materials as an amorphous powder.
Tanaka explains that it is known to process graphite by drying grinding it into a graphite powder for a number or uses (para. 3).  Tanaka explains that grinding a number of graphite-based compounds is can be performed, to include amorphous graphite (para. 51).  Tanaka further explains that these graphites can be exfoliated and intercalated (para. 85, 200).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to intercalate an amorphous graphite powder, as taught by Tanaka for use with Jiang because Tanaka explains that a powdery amorphous graphite can effectively be exfoliated and intercalated.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang as applied to claim 6 above, and further in view of Duan (CN 1579622).
Jiang describes use of a Cu or Ni catalyst for intercalating graphite material (col. 12, lines 8-12).  Jiang does not describe that the Cu is in oxide form. 
Duan describes a method of intercalating a layered material using a copper oxide catalyst (abstract).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ copper in oxide-form, as taught by Duan for use with the Cu catalyst of Jiang because Duan explains that copper oxide is an effective catalyst for use in intercalating a material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
December 12, 2022